Citation Nr: 1316743	
Decision Date: 05/22/13    Archive Date: 05/31/13

DOCKET NO.  11-30 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Marine Corps League



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in United States Navy from August 1950 to May 1954, with additional service in the United States Marine Corps Reserves. 

These matters come before the Board on appeal from a September 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), to which the claims file was temporarily brokered for readjudication.  Jurisdiction of the Veteran's case has since returned to the RO in Detroit, Michigan.  

The Veteran was afforded a March 2013 hearing before the undersigned, who was authorized to conduct the proceeding via videoconference from the Board's Central Office in Washington, D.C.  See 38 U.S.C.A. § 7107(c), (e)(2) (2012).  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA efolder.  During the hearing, the undersigned granted the Veteran an additional 60 days to submit evidence in support of the issues on appeal.  See Hearing Tr. at 2.  That evidentiary window has now expired and, thus, appellate review may proceed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


The issues of service connection for bilateral hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed rating decision issued in June 2008 reopened the Veterans' claims for service connection for bilateral hearing loss and tinnitus, but then denied those matters on the merits.

2.  The evidence received since the above rating decision is new and material as it relates to unestablished facts necessary to substantiate the Veteran's hearing loss and tinnitus claims and, it triggers the duty to assist by providing medical opinions in support of those claims.


CONCLUSIONS OF LAW

1.  The unappealed June 2008 rating decision that reopened and denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  

2.  The evidence received since the June 2008 rating decision is both new and material and, thus, the claims of entitlement to service connection for hearing loss and tinnitus are reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

In this case, the Board is reopening the Veteran's previously denied hearing loss and tinnitus claims and then remanding those issues for additional development.  As these outcomes are completely favorable to the Veteran, further consideration of VA's duties to notify and assist is unnecessary in this instance.  

II.  Reopened Claims

The Veteran, in hearing testimony and other documents of record, contends that his bilateral hearing loss and tinnitus were caused by in-service acoustic trauma and that service connection is therefore warranted for those disabilities.  Significantly, however, the record reflects that he previously submitted claims for service connection for hearing loss and tinnitus, which were denied in prior RO rating decisions that later became final.  Accordingly, the Board must now consider the bases for the previous denials of the Veteran's claims and then assess whether new and material evidence has been submitted such that those claims may be reopened. 

The record reflects that the above claims were originally denied in a November 2006 rating decision.  The evidence of record at that time consisted of the Veteran's Navy service treatment records, which were silent for any complaints or clinical findings of hearing loss, ringing in the ears, or related symptoms.  Also of record were written statements from three private ear, nose, and throat (ENT) specialists.  See April 2004 Report from "Dr. J.M.U."; November 2004 Report from "Dr. S.M.M."; and December 2004 and February 2005 Reports from "Dr. W.K.R."  In their statements, the three clinicians collectively indicated that the Veteran suffered from hearing loss, ringing in the ears, and dizziness; however, none related these signs/symptoms to his active service.  Id.  On the contrary, Dr. J.M.M. offered no opinion as to the etiology of the above symptoms, while Dr. S.M.M. and W.K.R. indicated that the Veteran's current ear pathology was characteristic of nonservice-connected conditions, such as Meniere's Disease and "problems secondary to his underlying diabetes."  See November 2004 Report from "Dr. S.M.M."; December 2004 Report from "Dr. W.K.R."  

Based on the above evidence, the November 2006 RO adjudicators determined that the Veteran's current hearing loss and tinnitus were unrelated to any aspect of his active service and subsequently denied his claims.  The Veteran did not perfect a timely appeal and, thus, that decision became final.  

The Veteran made an initial attempt to reopen his claims in February 2008.  In support of his petition, he submitted a January 2008 statement from a private clinician ("D.L"), who indicated that the Veteran had high-frequency bilateral hearing loss that was due, in part, to exposure to noise.  However, that clinician did not specify whether such noise exposure had been incurred in or aggravated by the Veteran's active service.  Nevertheless, after reviewing the statement from D.L., the RO determined that the Veteran should undergo a VA audiological examination in support of his hearing loss and tinnitus claims.  

The requested examination was performed in May 2008 and included a clinical interview, an audiological evaluation, and a review of the claims file.  During the interview, the Veteran reported a history of noise exposure, both in the Navy and the Marine Corps Reserve.  He also acknowledged a long post-service career at General Motors, which had included "9 years as an inspector on the floor without the aid of ear protection."  With respect to current symptoms, the Veteran reported "fluctuant hearing loss and 'dizziness,'" as well as constant tinnitus in both ears that he likened to "a million crickets" chirping.  Contemporaneous audiological testing yielded current diagnoses of high-frequency sensorineural hearing loss, which was severe in the left ear and mild sloping to moderately severe and severe in the right.  Based on those findings, and the other contents in the claims file - including the service treatment records and the treatment reports from Dr. J.M.U.; Dr. S.M.M.; Dr. W.K.R., and D.L., - the examining VA audiologist concluded that the Veteran's hearing loss was less likely than not attributable to military acoustic trauma and more likely than not due to a combination of post-service noise exposure and pathology associated with his Meniere's diagnosis.

Based upon the above VA opinion and the other evidence of record, the RO reopened these claims in a June 2008 rating decision and determined that service connection was still not warranted for the Veteran's hearing loss and tinnitus based on a merits review.  

As had been the case with the prior adjudication, the June 2008 rating decision was not met by a timely Notice of Disagreement.  Nor was that decision followed by the submission of new and material evidence within one year of its promulgation.  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the June 2008 rating decision, like the November 2006 adjudication that had preceded it, became final.

Having thus established the procedural and evidentiary history underlying the prior final denials of the Veteran's hearing loss and tinnitus claims, the Board must now consider whether those claims should be reopened on the basis of new and material evidence.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2012).  The outcome of this inquiry will determine whether the Board has jurisdiction to adjudicate the underlying issues de novo.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

"New" evidence is defined as existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.

In this case, the Veteran has supported his petitions to reopen his claims by submitting May 2008 and March 2012 statements from his treating osteopathic physician ("Dr. B.J.B.").  The first statement indicates that the Veteran is not currently suffering from Meniere's Disease, but does meet the diagnostic criteria for hearing loss and tinnitus, which "have been ongoing for many years."  See May 19, 2008, Statement of Dr. B.J.B.  The second statement indicates that the Veteran incurred significant noise exposure during his seven years of military service, which "apparently damaged his hearing" (emphasis in original).  See March 6, 2012, Statement from Dr. B.J.B.  That statement further indicates that the damage to the Veteran's hearing is permanent and that his "military service certainly was a contributing factor" behind his current level of impairment.  Id.  

The Board observes that, as a licensed clinician, Dr. B.J.B. is qualified to address the nature and etiology of the Veteran's hearing problems.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (stating that in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  Moreover, the Board presumes that clinician to be credible for the purpose of determining whether his opinion new and material.  Justus, 3 Vet. App. at 513.

In addition to the statement from the treating clinician, the Veteran has submitted the results of previously unobtained private audiometric tests, conducted in November 1999 and July 2009, which are indicative of bilateral hearing loss.  According to Veteran, the first test is especially significant insofar as it predates his diagnosis of Meniere's Disease and, thus, contradicts the May 2008 VA opinion identifying this disease as a cause of his hearing loss.  See September 2010 Notice of Disagreement.

In a further effort to show why his hearing loss and tinnitus claims should be reopened and granted on the merits, the Veteran has provided written statements and hearing testimony, detailing his in-service noise exposure and his perceptions of how that acoustic trauma led to his current disabilities.  Specifically, the Veteran has described a history of noise exposure while serving on the flight line as a Navy airman apprentice and, later, as a cook tasked with "cleaning the metal mess trays and stacking them and steam cleaning."  See September 2010 and March 2013 Veteran's Statements; Hearing Tr. at 3-4.  He also has attested to significant acoustic trauma incurred as a Navy aerial photographer aboard the USS Yorktown, where he was responsible for taking still and motion pictures of aircraft, often while suspended from a cockpit by a "gunner's belt" within close proximity to "deafening" engine and radio noise.  See id. at 4-7.  The Veteran has corroborated his statements and testimony with photographs taken during his tour of duty aboard the USS Yorktown.  Moreover, he has steadfastly maintained that, throughout this tour of duty and the remainder of his Navy service, hearing protection was never furnished.  See id. at 4.  Similarly, the Veteran has denied any use of such protection during his subsequent exposure to weapons fire as a Marine Corps Reservist.  See id. at 14.  

Conversely, the Veteran has downplayed his exposure to loud noise during his civilian career at General Motors.  In this regard, he has emphasized that his duties as a plant supervisor and engineer were mainly conducted in quiet workrooms, labs, offices, and warehouses.  See September 2010 and March 2013 Veteran's Statements; Hearing Tr. at 10-11.  The Veteran has further emphasized that, by the time of his civilian employment, his hearing problems were already noticeable.  See Hearing Tr. at 10.  In this regard, he has added that his tinnitus became apparent from the time of his release from service while his hearing loss manifested within five years of his discharge.  See id. at 9-10.  Moreover, his representative has argued that the "normal" whisper voice test results obtained during the Veteran's Navy discharge examination and subsequent Marine Corps Reservist physicals were poor indicators of the hearing loss that he actually experienced in service.  See id. at 11.

Along with offering the foregoing account of military acoustic trauma, the Veteran has written and testified at length about his current hearing loss and tinnitus symptoms.  Specifically, he has alleged that his symptoms have persistently worsened over the years, impairing his ability to communicate with his first and second wives, as well as his children and grandchildren.  See September 2010 and March 2013 Veteran's Statements; Hearing Tr. at 13.  

While a lay person, the Veteran is competent to attest to his current and historic hearing deficits and ringing in the ears, which he has personally experienced.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation).  Similarly, he is competent to report what treating providers have told him with respect to the etiology of such symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, his impressions are presumed credible for the limited purpose of reopening his claim.  Justus, 3 Vet. App. at 513.

The Board finds that the above clinical and lay evidence is new to the extent that it was not previously considered by VA adjudicators.  

This evidence is also material as it pertains to an unestablished fact necessary to substantiate the Veteran's claims.  Specifically, the statements from Dr. B.J.B. suggest that the Veteran's current hearing problems are not related to Meniere's Disease, but are rather attributable to his reported in-service acoustic trauma.  As such, those statements address a particular element (nexus) found lacking in the most recent final denial in 2008 of his hearing loss and tinnitus claims.  In contrast, the newly submitted audiometric test reports do not expressly pertain to nexus.  Nevertheless, the findings contained in those reports - particularly the one from November 1999 - effectively undercut the basis for the previous denial of the Veteran's claims.  Indeed, as the Veteran himself has intimated, the November 1999 report directly contradicts the May 2008 VA examiner's negative nexus opinion, which was predicated on a rationale that the Veteran's Meniere's Disease was largely responsible for his current hearing impairment.  As such, that newly submitted clinical evidence, in tandem with the statements from Dr. B.J.B., are material to the Veteran's application to reopen his previously denied claims.

The Veteran's own lay assertions, and the photographs accompanying them, also support his underlying claims by suggesting that his current hearing loss and tinnitus were precipitated by military acoustic trauma, rather than by the post-service noise exposure noted on his May 2008 VA examination.  By thus calling into question the findings of that prior unfavorable examination, the Veteran's lay assertions, in tandem with the other evidence of record, are at the very least sufficient to meet the low threshold for a new VA examination with respect to his claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (holding that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim).

Accordingly, the Board finds that the new evidence detailed above relates to a specific fact (nexus) that was not established at the time of the last final adjudication and it is sufficient to trigger the need for a VA examination in support of each of the Veteran's previously denied claims.  See 38 C.F.R. § 3.303; see also Shade, 24 Vet. App. at 117.  Therefore, the Board finds that the evidence presented is not only new but also material and, thus, sufficient to reopen those claims.  To that extent only, those claims are allowed.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and the appeal is allowed to this extent only. 

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and the appeal is allowed to this extent only.


REMAND

After reviewing the reopened claims on the merits, the Board finds that a remand for additional development is necessary, to include the procurement of relevant records, and for an additional VA examination and etiological opinion.  38 C.F.R. 
§ 19.9 (2012).

A.  Marine Corps Reserve Service Records

In hearing testimony and other documents of record, the Veteran has indicated that, following his noise exposure in the Navy, he incurred additional acoustic trauma from weapons fire in the Marine Corps Reserve.  See Hearing Tr. at 14 (attesting to excessive noise exposure as a Reservist on the rifle range without the aid of hearing protection).  However, with the exception of an August 1957 Marine Corps Reserve enlistment examination report, and a handful of health records dated from August 1957 to September 1958, the complete service treatment records from the Veteran's three years in the Marine Corps Reserve have not been associated with his claims file.  Nor has that file been updated with any of the Veteran's Marine Corps service personnel records.  Such records would be helpful in verifying his specific dates of Reserve service, including any periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), as well as corroborating his account of noise exposure incurred during such periods.  Accordingly, the complete service treatment and personnel records from the Veteran's Marine Corps Reserve service should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2012) (noting that service records are Federal records and VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

B.  VA Records

In addition to Reserve service records, pertinent VA records appear to be missing from the claims file.  The Veteran has testified that he is currently receiving treatment for hearing loss at the VA Medical Center in Saginaw, Michigan, and that he previously was fitted with hearing aids at the VA Medical Center in Ann Arbor, Michigan.  See Hearing Tr. at 13-14.  However, with the exception of the May 2008 VA examination report; the Veteran's pertinent VA records do not appear to have been associated with his claims file.  As such, those records should also be obtained on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

C.  Private Records

Pertinent private treatment records likewise appear to be outstanding.  In the May 2008 and March 2012 letters, referenced above, the Veteran's private clinician (Dr. B.J.B.) indicated that his assessments of the nature and etiology of the Veteran's hearing loss and tinnitus were based on a personal treatment history that encompassed "a number of years."  Significantly, however, the records of that extensive treatment have not been associated with the claims file.  Accordingly, as the Board is now on notice of the existence of additional private records that may be pertinent to the Veteran's hearing loss and tinnitus claims, such records should be elicited on remand.  

Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of records from Dr. B.J.B.  Then, if the Veteran provides the requested information, the AOJ should make two attempts to obtain the relevant private treatment records or render a formal finding as to why a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 C.F.R. § 3.159(c)(1).  

D.  VA Examination

In McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), the United States Court of Appeals for Veterans Claims (Court) clarified that VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.

As noted in the preceding section, the Veteran has current diagnoses to support his claims for service connection for hearing loss and tinnitus.  Accordingly, the Board finds that the first McLendon element (competent evidence of a current disability or persistent or recurrent disabling symptoms) has been met with respect to each of those pending claims.

Similarly, the Veteran has satisfied the remaining McLendon requirements through evidence that indicates an association between each of the aforementioned disabilities, or recurrent symptoms, and his active service, but does not conclusively establish such a link.  

The Veteran's service treatment records are silent for any complaints or clinical findings of hearing problems.  Moreover, those records show that, on examination prior to leaving the Navy, the Veteran scored a 15/15 on a whisper voice test.  Notwithstanding that normal finding, however, the Veteran's representative has argued that the whisper voice test is an antiquated technique that is no longer considered a reliable indicator of hearing loss.  In any event, the lack of evidence of such impairment during the Veteran's service is not fatal to his hearing loss or tinnitus claims.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  On the contrary, when the regulatory requirements for such a disability are not shown at separation, service connection may still be established through probative evidence that the current disability is causally related to service.  See Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993); see also 38 C.F.R. § 3.303(d).   

In this case, the Veteran has attempted to provide such evidence by submitting the aforementioned March 2012 opinion from B.J.B, D.O.  However, by noting that the Veteran "apparently" damaged his hearing in service, that opinion is somewhat speculative, which limits its overall probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (holding that medical evidence that is speculative, general, or inconclusive cannot support a claim); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The weight of that opinion is further diminished by the fact that Dr. B.J.B., though a licensed osteopath, is not an audiologist or ENT specialist.  Nor does he appear to have any specialized training in ear disorders.  See Guerrieri v. Brown, 
4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Moreover, the Board observes that while Dr. B.J.B.'s opinion links the Veteran's hearing loss to his in-service noise exposure, that opinion does not directly address the countervailing findings rendered by the May 2008 VA examiner.  Nor does Dr. B.J.B.'s opinion take into account the other pertinent evidence in the Veteran's claims file.  As such, while mindful that Dr. B.J.B. is purportedly the Veteran's long-time treating provider, the Board finds that clinician's opinion does not fully account for the relevant facts underlying the Veteran's hearing loss claim.  Therefore, that clinician's opinion, standing alone, is insufficient support an equipoise finding to grant that claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008) (applying the Federal Rules of Evidence to find that the threshold inquiry in evaluating the probative value of a medical opinion is whether the examiner has sufficient facts and data upon which to base an opinion).  Furthermore, Dr. B.J.B.'s opinion is silent with respect to the etiology of the Veteran's tinnitus and, thus, is also insufficient to establish service connection for that disability.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability). 

The Board recognizes that the Veteran is himself of the opinion that his hearing loss and tinnitus are both service-related.  As noted above, the Veteran is competent to report a history of in-service noise exposure and current symptoms of hearing impairment, including conversational difficulties and ringing in the ears, which are capable of lay observation.  See Layno, 6 Vet. App. at 470; Charles, 16 Vet. App. at 374.  Moreover, his statements are considered credible in the absence of any evidence to the contrary.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Nevertheless, while a lay person is deemed competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether bilateral hearing loss or tinnitus is related to in-service noise exposure falls outside the realm of the common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  As such, whether the acoustic trauma that the Veteran experienced in service is in any way related to his current hearing disabilities is a question that requires medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  

Moreover, the need for an expert medical opinion is particularly great in this case, given the medical evidence of the intercurrent ear problems, which have been found to be symptomatic of Meniere's Disease and other nonservice-connected conditions, including diabetes.  See November 2004 Report from Dr. S.M.M.; December 2004 Report from Dr. W.K.R.  The Board is mindful that subsequent evidentiary submissions - specifically, the statements of Dr. B.J.B. and the Veteran's own assertions - call into question his Meniere's Disease diagnosis and suggest that such a diagnosis, even if valid, post-dated his hearing loss and tinnitus.  However, the Board has reason to doubt the probative value of that medical and lay evidence, for the reasons noted above.  Accordingly, it remains unclear whether the Veteran's current hearing disabilities are attributable to military acoustic trauma, as he claims, or to one or more post-service factors.  The Veteran has complained of tinnitus dating back to his release from service, but has indicated that his sensorineural hearing loss did not manifest until a few years after he left the Navy.  See Board Hearing Tr. at 9, 10.  As such, the lay statements of record are insufficient, on a stand-alone basis, to award the benefits sought on appeal.  

While insufficient to grant the Veteran's claims, however, the above lay assertions, in tandem with the other evidence of record, are enough to trigger the need for a VA etiological examination in support of those claims.  McLendon, 20 Vet. App. at 81.  Accordingly, as such an examination has not yet been conducted in conjunction with the reopened matters, it should be performed on remand.  Id.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Contact the appropriate repository to obtain the Veteran's complete official military personnel file pertaining to his service with the Marine Corps Reserves, to include the specific dates of such service and any periods of ACDUTRA and INACDUTRA.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.

2.  Contact the appropriate service department to obtain the Veteran's complete Marine Corps Reserve service treatment records.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.  

3.  Obtain all pertinent records of treatment for hearing loss and tinnitus at the VA Medical Center in Saginaw, Michigan, and the VA Medical Center in Ann Arbor, Michigan.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.  

4.  After obtaining the necessary authorization from the Veteran, request and associate with the claims file all records of treatment from his private treating physician (Dr. B.J.B.).  

Two attempts should be made to obtain these relevant private treatment records, unless a formal finding can be made that a second request for such records would be futile.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A(2)(B) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c)(1).

All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the Veteran's claims file.  

5.  If any of the records requested in items 1-4 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).  The Veteran should also be requested to provide copies of any outstanding Federal records in his own possession.

6.  After the development requested in items 1-5 is completed, schedule the Veteran for an audiological evaluation (to include audiometric studies) to determine the nature and etiology of any currently diagnosed bilateral hearing loss and tinnitus.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should address the following questions:

(A)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed bilateral hearing loss is related to an incident from the Veteran's Navy service, including in-service acoustic trauma?

(B)  Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed tinnitus is related to an incident from the Veteran's Navy service, including in-service acoustic trauma?

For purposes of this remand, the examiner should accept as true the Veteran's statements to the effect that he experienced excessive noise exposure in the Navy while serving as an airman apprentice; a cook in a noisy mess hall, and an aerial photographer aboard the USS Yorktown, where he worked in close proximity to "deafening" aircraft engine and radio noise.  Similarly, the examiner should accept as true the Veteran's account of subsequent acoustic trauma incurred while firing weapons on the training range in the Marine Corps Reserves, and his denial of significant noise exposure during his civilian career at General Motors.

The examiner should also accept as true the Veteran's complaints of (a) ringing in the ears, which has persisted since his release from the active duty; and (b) hearing problems, which began within five years of his Navy discharge and has worsened over time. 

The VA examiner's report should address, as necessary, all pertinent evidence of record, including the Veteran's own written statements and testimony, and the clinical records showing a) treatment for dizziness and related inner ear problems associated with Meniere's Disease and diabetes; and b) diagnoses of high-frequency bilateral sensorineural hearing loss.  It is particularly imperative that the examiner reconcile the conflicting etiological findings of the May 2008 VA examiner and the Veteran's long-time treating provider (Dr. B.J.B.).  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A thorough explanation must be provided for all opinions rendered.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


